Citation Nr: 1111270	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part, denied the claim currently on appeal.  This claim was previously remanded by the Board in January 2008 and January 2010 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma in June 2007.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's general anxiety disorder is more likely than not related to his service-connected prostate cancer.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a general anxiety disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  Specifically, the Veteran contends that he suffers from PTSD as a result of his active military service.  While the preponderance of the evidence of record demonstrates that the Veteran does not suffer from PTSD, the evidence is at least in equipoise as to whether his general anxiety disorder is secondary to his service-connected prostate cancer.  As such, when affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for a general anxiety disorder.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reflect that the Veteran was treated for a psychiatric disorder or any associated symptomatology during his active military service.  According to his January 1972 separation examination, a psychiatric evaluation was interpreted to be normal.  The Veteran also denied suffering from, or ever having suffered from, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort in his report of medical history associated with this examination.  The Veteran again denied these symptoms in an April 1972 report of medical history.  

Post-service treatment records also fail to demonstrate that the Veteran suffers from a psychiatric disability that manifested as a result of his active military service.  According to a January 1988 VA outpatient treatment record, the Veteran recently assaulted his wife.  It was noted that he was suffering from a great deal of stress at work and with his three previous back surgeries.  The Veteran was diagnosed with PTSD, alcohol dependence, and anxiety neurosis.  The Veteran was subsequently diagnosed with a situation disorder and a panic disorder during October 1995 outpatient treatment.  It was noted that the Veteran was recently reported for child abuse, had suffered numerous losses of family members in the past, and was suffering economically because he could not work due to his numerous physical disabilities.  Another October 1995 record notes that the Veteran was a Vietnam Veteran who did not know about PTSD.  The Veteran was also diagnosed with an intermittent explosive disorder and panic attacks in September 1996.  

The record also contains a letter from a private physician with the initials J.R.  According to Dr. R, the Veteran had been under his care for depression since 2000.  Dr. R did not suggest that this depression was in any way related to the Veteran's military service.  

In November 2004, VA received a statement from the Veteran regarding his alleged in-service stressors.  The Veteran reported seeing children run into barbed wire fences and witnessing bodies being burned on the side of the road.  He also described an incident in which one Vietnamese soldier was held in a barbed wire cage and shown decapitated heads.  He also reported that another soldier shot off his own finger to go home in the bunk below him, barely missing him with the bullet.  In its most recent Remand of January 2010, the Board conceded that there was credible supporting evidence of rocket attacks at Bien Hoa Army Base.  

The Veteran underwent an evaluation with a VA social worker in December 2004.  During this evaluation, the Veteran again described the above noted incidents.  The Veteran reported that his current marriage was good and that he had six children from his previous two marriages.  No actual diagnosis was assigned at this time but the Veteran was found to have poor insight and judgment.  May 2005, December 2005 and September 2006 VA outpatient treatment records do note a diagnosis of PTSD.  However, no basis for this diagnosis was provided in any of these records.

The Veteran has also submitted a copy of a May 2007 private psychiatric evaluation.  The Veteran reported seeing a lot of violence while in Vietnam, including burning bodies and people dying.  The Veteran reported recurring dreams about his experiences almost nightly, as well as feeling of estrangement and irritability.  The Veteran was diagnosed with chronic PTSD, a panic disorder without agoraphobia, intermittent explosive disorder, and histories of alcohol dependence and nicotine dependence in full remission.  The Veteran's psychosocial and environmental stressors were noted to be stresses associated with his medical conditions.  

The Veteran was subsequently afforded a VA examination in September 2009.  The examiner concluded that the Veteran had an Axis I diagnosis of generalized anxiety disorder.  The examiner indicated that the Veteran did not meet the diagnostic criteria for an Axis I diagnosis of PTSD.  It was noted that the Veteran did report symptoms of difficulty sleeping and anxiety, but that there were not sufficient to warrant a diagnosis of PTSD.  He had no intrusive recollections or persistent avoidance behaviors.  Rather, a diagnosis of generalized anxiety disorder was appropriate, based on the Veteran's excessive anxiety and worry occurring more days than not for the past 6 months about a number of activities, including his wife's well-being, his dogs and his health.  It was noted that the Veteran had post-service stressors of multiple marriages, health problems, chronic pain and social function.  

The Veteran was afforded an additional VA examination for his psychiatric disorder in February 2010.  The examiner noted that the Veteran continued to have PTSD symptoms including intrusive memories of specific incidents that occurred during military service.  The Veteran also reported being hypervigilant and being easily startled by any loud noise.  He also reported problems with concentration, irritability, and sleeping.  The Veteran also indicated that he was fearful about something bad happening to him, including a recurrence of his prostate cancer.  The examiner noted that over the last 10 years, the Veteran had multiple surgeries involving the ears, nose, throat, prostate and elbow.  The Veteran also described a constant ringing in his ears that made him irritable.  

The examiner diagnosed the Veteran with an anxiety disorder not otherwise specified.  The examiner noted that the Veteran continued to have symptoms of generalized anxiety disorder in terms of having excessive worry over a variety of different situations.  It was noted that while the Veteran continued to have PTSD symptoms such as intrusive recollections of traumatic things that happened in Vietnam, he did not have the persistent symptoms of avoidance that are consistent with the DSM-IV criteria.  The examiner also indicated that while the Veteran had diminished interest and pleasure in all activities, this was more likely than not secondary to his feelings about his health problems.  The Veteran's sense of foreshortened future was also related to his worries about the recurrence of prostate cancer or having something else go wrong with his body.  The examiner concluded that it was not at least as likely as not that the Veteran's anxiety disorder was caused by or related to his experiences in Vietnam.  Rather, it was more likely than not that his prostate cancer and fear of a recurrence contributed to ongoing feelings of anxiety and irritability.  The examiner also opined that the Veteran's irritability, difficulty concentrating and sleep problems may be associated with his sleep apnea.  

The above evidence demonstrates that the Veteran is entitled to service connection for a general anxiety disorder.  According to the February 2010 VA examiner, the Veteran's anxiety was more likely than not related to his prostate cancer.  The Veteran is presently service-connected for this disability.  The Veteran also indicated that his constant tinnitus resulted in irritability.  This too is a service-connected disability.  This conclusion is further supported by the May 2007 private psychological examination of record, in which the Veteran was found to be suffering from a psychiatric disability with Axis IV stressors associated with his medical conditions.  The September 2009 VA examiner also concluded that the Veteran's generalized anxiety disorder was due in part to his overall health.  Therefore, the evidence of record is at least in equipoise, relating the Veteran's general anxiety disorder to his service-connected prostate cancer.  

The Board recognizes that the Veteran has been diagnosed with PTSD on a number of occasions.  According to the September 2009 and February 2010 VA examinations, the Veteran did not meet the DSM-IV diagnostic criteria for an Axis I diagnosis of PTSD.  The Board notes that the Veteran was diagnosed with PTSD in January 1988.  However, this record did not relate the Veteran's PTSD to military service, but instead noted a great deal of stress at work and with three previous back surgeries.  VA outpatient treatment records from 2005 and 2006 also assigned diagnoses of PTSD.  However, no discussion or rationale was provided when assigning this diagnosis.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Finally, the May 2007 private examiner diagnosed the Veteran with PTSD.  However, this examiner relied in part on the Veteran's irritability in assigning this diagnosis.  According to the February 2010 VA examiner, it was possible that the Veteran's irritability arose as a result of his nonservice-connected sleep apnea.  A diagnosis of PTSD requires symptoms that have been related to a verified in-service stressor.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, entitlement to service connection for PTSD is not warranted.  

While the Veteran has submitted a number of lay statements from him and his wife relating his symptoms to events that occurred in Vietnam, this assertion is not supported by the medical evidence of record and the Veteran is not competent to offer an etiological opinion such as this.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  
The Board is not questioning the Veteran's ability to testify to events that occurred during military service.  However, the competent medical examiners of record have concluded that the Veteran does not suffer from PTSD and that his current symptoms arise from medical conditions such as prostate cancer.  Regardless, the Board has granted service connection for a general anxiety disorder as secondary to the Veteran's service-connected prostate cancer residuals.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that service connection for a general anxiety disorder, as secondary to prostate cancer, is warranted.  The claim is granted.  


ORDER

Entitlement to service connection for a general anxiety disorder, as secondary to prostate cancer, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


